Per Curiam.
This is an application by the employer in a compensation case for a writ of certiorari to review the judgment of the Essex County Court of Common Pleas in affirming a judgment and award of the "Workmen’s Compensation Bureau.
An examination of the moving papers leads us to the conclusion that a debatable legal question has been presented and that a writ of certiorari should be allowed. Both parties have leave to take depositions on five days’ notice to be used on the return of the writ.